NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ANTONIO GONZALEZ-FLORES,                   No.    16-70072
AKA Antonio Luis Gonzales, AKA Antonio
Gonzalez, AKA Luis Antonio Gonzalez,            Agency No. A092-620-418
AKA Luis Antonio Gonzolez,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Luis Antonio Gonzalez-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.

Latter-Singh v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012). We deny the petition

for review.

      The agency did not err in concluding that Matter of Leal, 26 I. & N. Dec. 20

(BIA 2012), which held that a conviction for felony endangerment under Arizona

Revised Statutes § 13-1201 is categorically a crime involving moral turpitude,

applies retroactively. See Olivas-Motta v. Whitaker, 910 F.3d 1271, 1276-79 (9th

Cir. 2018) (concluding that Matter of Leal did not represent a change in the law

and therefore applies retroactively).

      We deny Gonzalez-Flores’s motion to terminate or remand where his

contention that the agency lacked jurisdiction is foreclosed by Karingithi v.

Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (notice to appear need not

include time and date of hearing to vest jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED.




                                          2                                     16-70072